DETAILED ACTION

This Office Action is in response to the Amendment filed 4/7/2022.  Claims 2, 9, and 12 have been canceled.  New claims 21-28 have been added.  Claims 1, 3-8, 10-11, and 13-28 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 4/7/2022 have been fully considered but they are not fully persuasive.
Regarding independent claims 1 and 11, these claims have been amended to include limitations stating,
“wherein the fractional frequency offset pattern comprises a sequence of length G of fractional frequency offset represented by p/N, and wherein: G denotes a number of symbol groups, N denotes a number of symbols in a random access symbol group which is using the same subcarrier and contiguous in time, and p denotes a sequence of integers between -N/2 and N/2.”
Applicant argues that the prior art fails to disclose these amended limitations.  The Examiner respectfully disagrees.  Previously cited Kim et al. (U.S. Publication US 2020/0245363 A1) teaches multiple different embodiments of generating a RACH preamble signal according to a fractional frequency offset pattern including embodiments to conform to the amended requirements.  For example, Figure 9 of Kim et al. discloses an embodiment wherein there are 4 symbol groups each having 6 symbols, as illustrated, subjected to fractional frequency hopping by +1/3 and -1/3 (See page 10 paragraphs 119-120 and Figure 9 of Kim et al.).  In this embodiment there are G=4 symbol groups, N=6 symbols in a random access symbol group using the same subcarrier and continuous in time and, since the fraction frequency offset is represented by +1/3 and -1/3, p/N = +1/3 and -1/3 such that p = +2 and -2, i.e. +2/6 = 1/3 and -2/6 = -1/3, wherein +2 and -2 are integers between -6/2 and +6/2, i.e. between -3 and +3.  Therefore, since Kim et al. does disclose an embodiment equivalent to the amended claim limitations, rejections based on Kim et al. are maintained.
	Regarding independent claim 8, this claim has been amended to include one of the two previously alternatives of now canceled claim 9 (i.e. the alternative wherein the cover code comprises a Discrete Fourier Transform (DFT) code.  Previously cited Pan et al. (U.S. Publication US 2019/0387550 A1) teaches using a Hadamard code for OCC generation (See Page 12 paragraph 171 of Pan et al.).  It is known in the art that other methods of generating an orthogonal cover code exist, including the use of a DFT code.  Newly cited Lee et al. (U.S. Publication US 2017/0013610 A1) teaches that a OCC may be equally generated using a Hadamard sequence or a Discrete Fourier Transform (DFT) sequence (See page 8 paragraph 136 of Lee et al.).  Thus, it is believed that it would have been an obvious design choice that an orthogonal cover code could be generated according to a DFT instead of a Hadamard, as indicated by Lee et al.
	Regarding new claims 21-28, these claims are directed towards a new embodiment and are thus subject to a restriction requirement.  Specifically, these claims are directed towards embodiments using a determined gap in Frequency Domain between RACH preamble resources, that is different from the previously claimed embodiments of using a determined fraction frequency offset (i.e. the embodiments of claims 1 and 11) and using a determined cover code (i.e. the embodiment of claim 8).  Since there has been a previous action on the merits of the previously claimed embodiments, these embodiments are elected by original presentation and the embodiments of new claims 21-28 are restricted.  Please see the restriction requirement below for further detail.

Election/Restrictions

Newly submitted claims 21-28 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  these claims are directed towards a patently distinct embodiment using a determined gap in Frequency Domain between RACH preamble resources, that is different from the previously claimed embodiments of using a determined fraction frequency offset (i.e. the embodiments of claims 1 and 11) and using a determined cover code (i.e. the embodiment of claim 8).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 11, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Publication US 2020/0245363 A1).
With respect to claims 1 and 11, Kim et al. discloses an apparatus, comprising: a transceiver which, during operation, wirelessly communicates with a network node of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor performs a method (See the abstract, page 16 paragraphs 200-202 and Figure 24 of Kim et al. for reference to a user equipment, UE, which is an apparatus, wirelessly communicating with a base station, BS, which is a network node of a wireless network, with the UE comprising an RF transceiver connected to a processor and performing a method comprising a random access procedure).  Kim et al. also discloses initiating a random access channel (RACH) procedure (See pages 4-5 paragraphs 62-64 and Figure 5 of Kim et al. for reference to the UE beginning a random access procedure).  Kim et al. further discloses determining a fractional frequency offset pattern (See page 8 paragraphs 99-100, page 9 paragraph 111, page 10 paragraph 120, and Figure 9 of Kim et al. for reference to determining a fraction frequency hopping pattern, which is a fractional frequency offset pattern, to be used).  Kim et al. also discloses generating a RACH preamble signal according to the fractional frequency offset pattern (See page 8 paragraphs 99-100, page 9 paragraph 111, page 10 paragraph 120, and Figure 9 of Kim et al. for reference to generating a random access preamble according to the fractional frequency hopping pattern).  Kim et al. further discloses transmitting, via the transceiver, the RACH preamble signal to the network node (See pages 4-5 paragraphs 62-64 and Figure 5 of Kim et al. for reference to the UE transmitting the random access preamble to the eNB, i.e. a base station).  Kim et al. also discloses wherein the fractional frequency offset pattern comprises a sequence of length G of fractional frequency offset represented by p/N, and wherein: G denotes a number of symbol groups, N denotes a number of symbols in a random access symbol group which is using the same subcarrier and contiguous in time, and p denotes a sequence of integers between -N/2 and N/2 (See page 10 paragraphs 119-120 and Figure 9 of Kim et al. for reference to an embodiment wherein there are 4 symbol groups each having 6 symbols, as illustrated in Figure 9, subjected to fractional frequency hopping by +1/3 and -1/3, wherein in this embodiment there are G=4 symbol groups, N=6 symbols in a random access symbol group using the same subcarrier and continuous in time and, since the fraction frequency offset is represented by +1/3 and -1/3, p/N = +1/3 and -1/3 such that p = +2 and -2, i.e. +2/6 = 1/3 and -2/6 = -1/3, wherein +2 and -2 are integers between -6/2 and +6/2, i.e. between -3 and +3).
With respect to claims 6 and 16, Kim et al. discloses allocating, by the processor, the fractional frequency offset pattern across preamble sequences based on cyclic shift of a base fractional frequency offset pattern (See page 10 paragraphs 118-120 and Figure 9 of Kim et al. for reference to allocating the fractional frequency hopping of +1/3 and -1/3 in addition to a based frequency hopping pattern of +6 as shown in Figure 9).
With respect to claims 7 and 17, Kim et al. discloses determining, by the processor, a cyclic shift amount to avoid repeating identical fractional frequency offset pattern across adjacent preamble sequences (See page 8 paragraphs 99-100, page 9 paragraph 111, page 10 paragraph 120, and Figure 9 of Kim et al. for reference to using a fractional frequency hopping pattern, i.e. which is a type of cyclic shift amount, in order to avoid timing estimation ambiguity between adjacent preambles).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Xu et al. (U.S. Publication US 2019/0110309 A1).
With respect to claims 3 and 13, although Kim et al. does teach transmitting random access preambles in accordance with the new RAT, NR, standards that are known to use Fast Fourier Transforms (See page 1 paragraph 2 of Kim et al.), Kim et al. does not specifically disclose wherein the generating comprises applying the fractional frequency offset pattern post Fast Fourier Transform (FFT) to the random access symbol group in the RACH preamble signal.  However, Xu et al., in the field of communications, discloses a receiver correcting for a fractional frequency offset before performing an FFT (See page 4 paragraph 55 and Figure 2 of Xu et al.).  It is well known in the art that a receiver recovers a transmitted signal by performing the reverse of the steps used to create the transmitted signal.  Thus, it would have been obvious that the introduction of a fractional frequency offset in a transmitted signal should be performed post FFT, i.e. the reverse process of the receiver correcting for fractional frequency offset before performing FFT.  Therefore, based on this teaching of Xu et al. that correcting for a fractional frequency offset in a received signal should be performed before performing FFT, it would have been obvious for one of ordinary skill in the art at the time of effective filing, that when creating a signal to be transmitted including a fractional frequency offset, the fractional frequency offset should be applied post FFT, i.e. in the reverse order from the processes performed at a receiver.
	With respect to claims 4 and 14, the combination of Kim et al. and Xu et al. discloses wherein the transmitting comprises transmitting the random access symbol group of the RACH preamble signal over N symbols with a total duration N - Nfft + Ncp chips, wherein Nfft denotes a number of FFT, and wherein Ncp denotes a number of cyclic prefix (See page 8 paragraphs 105-106 and Figure 8 of Kim et al. for reference to the random access preamble being transmitted of N=8 symbols with a duration corresponding to a duration of a cyclic prefix plus the duration of the preamble symbols and wherein it is known in the NR specifications that signal transmission includes the use of a FFT, as also taught by Xu et al.).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Moreno De Ayala et al. (U.S. Publication US 2015/0078150 A1).
With respect to claims 5 and 15, although Kim et al. does teach determining a fractional frequency offset pattern, Kim et al. does not specifically disclose determining the fractional frequency offset pattern based on a Costas Array.  However, Moreno De Ayala et al., in the field of communications, discloses existing frequency hopping codes including Costas arrays (See page 2 paragraph 15 of Moreno De Ayala et al.).  Using an existing prior art frequency hopping code has the advantage of using a known and effective technique to implement frequency hopping.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Moreno De Ayala et al., to combine using frequency offset pattern based on a Costas array, as suggested by Moreno De Ayala et al., to implement the fractional frequency hopping of Kim et al., with the motivation being to use a known and effective technique to implement frequency hopping.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Publication US 2019/0387550 A1) in view of Lee et al. (U.S. Publication US 2017/0013610 A1).
With respect to claim 8, Pan et al. discloses initiating, by a processor of an apparatus, a random access channel (RACH) procedure (See page 12 paragraph 167, page 12 paragraph 171, and Figures 1B 11 of Pan et al. for reference to a WTRU including a processor implementing a random access procedure).  Pan et al. also discloses determining, by the processor, a cover code across groups of preamble sequences; generating, by the processor, a RACH preamble signal according to the cover code; and transmitting, by the processor, the RACH preamble signal to a network node (See page 12 paragraph 171, page 12 paragraph 178, and Figures 11 and 13 of Pan et al. for reference to a WTRU generating a transmitting a random access preamble according to a determined orthogonal cover code across groups of preamble sequences, i.e. as illustrated in Figure 13).  Although Pan et al. does disclose the generating its cover code using a Hadamard code (See page 12 paragraph 171 of Pan et al. for reference to a Hadamard code being used for orthogonal cover code generation), Pan et al. does not specifically disclose wherein the cover code comprises a Discrete Fourier Transform (DFT) code.  It is known in the art that other methods of generating an orthogonal cover code exist, including the use of a DFT code.  For example, Lee et al., in the field of communications discloses that a OCC may be equally generated using a Hadamard sequence or a Discrete Fourier Transform (DFT) sequence (See page 8 paragraph 136 of Lee et al.).  It has been held that it is an obvious variation of the prior art to substitute one known technique of performing a function for another known technique of performing the same function.  Thus, it is believed that it would have been an obvious design choice that an orthogonal cover code could be generated according to a DFT instead of a Hadamard, as indicated by Lee et al.
	 With respect to claim 10, Pan et al. discloses allocating, by the processor, the cover code to avoid repeating identical code across the adjacent preamble sequences (See page 12 paragraph 171 of Pan et al. for reference to the orthogonal cover code being used to distinguish adjacent transmissions, i.e. sequences, from one another).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Pan et al.
With respect to claims 18-20, Kim et al. does not specifically disclose determining a cover code across groups of preamble sequences; and generating the RACH preamble signal according to the cover code; wherein the cover code comprises a Hadamard code or a Discrete Fourier Transform (DFT) code; and allocating the cover code to avoid repeating identical code across the adjacent preamble sequences.  However, as shown above in the rejections of claims 8-10, Pan et al. discloses determining a cover code across groups of preamble sequences and generating, a RACH preamble signal according to the cover code (See page 12 paragraph 171, page 12 paragraph 178, and Figures 11 and 13 of Pan et al. for reference to a WTRU generating a transmitting a random access preamble according to a determined orthogonal cover code across groups of preamble sequences, i.e. as illustrated in Figure 13).  Pan et al. also discloses wherein the cover code comprises a Hadamard code or a Discrete Fourier Transform (DFT) code (See page 12 paragraph 171 of Pan et al. for reference to a Hadamard code being used for orthogonal cover code generation).  Pan et al. further discloses allocating the cover code to avoid repeating identical code across the adjacent preamble sequences (See page 12 paragraph 171 of Pan et al. for reference to the orthogonal cover code being used to distinguish adjacent transmissions, i.e. sequences, from one another).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Pan et al., to combine using an orthogonal cover code, as suggested by Pan et al., when transmitting the random access preamble of Kim et al., with the motivation being to better distinguish adjacent transmissions from one another.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461